[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: DIVISION OF PERSONAL PROPERTY
I. The parties' personal property, as listed on Schedules Aand B attached, shall be divide as follows:
A. TO MR. GIMENEZ
RE: SCHEDULE A:
Item #
2-3    solid oak kitchen table with 2 leafs and 6 oak kitchen chairs  4-5    wrought iron baker's rack and 2 wrought iron wall racks 6      all kitchen hand and small appliances 8      H.B. stainless steel professional series bar mixer 12     living room: sofa, loveseat, iron/glass end and coffee tables, oriental rug, numerous decorating objects, iron/pottery lamp, large free-standing floor lamp 13     family room: 30-volume Diplomate cookbook series, 1/2 of family photo albums, 1/2 of family video tapes, fireplace tools and fireproof gloves, solid oak file cabinent 16     GE video tape recorder 18     9 framed drawings of presidential homes 20     green verde shelf with draws 25     5 hp gas powered snowblower 26     5 hp gas powered chipper shredder 27     18 hp tractor 28     gas powered grass trimmer 29     electric hedge trimmer 30     32 ft. extension ladder 32     20 ft. multi-positional ladder 34     Sears Best Worm Gear Circular Saw 35     Sears Best Belt Sander 36     Sears Router 37     Sears Electric Planer 38     Sears Finishing Sander 39     5 ton Come Along 40     2.5 hp table saw with cast iron top 43     gas powered leaf blower 44     10 gallon wet/dry shop vac 45     1 gallon wet/dry shop vac CT Page 5148 46     1 stapler 47     1 glue gun 51     car ramps 52     hydraulic floor jack 53     electric car polisher 55     darkroom accessories including enlarger 56     chimney brush with extensions 57     all patio furniture there included 59     Shakespeare rod and reel (only) 60     mens' mountain bike with accessories  61     cross country skis with boots for Sheedy J. 62     Ruger 7.62mm bolt action rifle 63     Ithaca pump action 12 gauge shotgun 64     Marlin single shot 22 magnum rifle 65     1 ski airline travel bag 66     roller blades-his only 67     ice skates-his only 68     1 pair Atomic and 1 pair Dyna Star skis 69     1 wood and fabric beach chair 70     1 beach chair umbrella 74     1 car bicycle rack 78     3 Com Office Connect Hub 8 TPO (New)
RE: SCHEDULE B:
cordless electric drill assorted Craftsman tools computer, scanner, peripherals and software (if same as #78 on Schedule A) 1 computer desk and chair 1 35 mm camera and lenses (1 pentex camara and lens to spouse) digital camera stereo system compact discs leather chair and ottoman kitchen chandelier convection microwave 750 cc Suzuki Savage rack system in garage speakers (if other than #58 on Schedule A) linens: queen-sized (only) blankets and sheets queen-sized platform bed with mattress and boxspring lighted bridge 1 large and 2 small oak dressers CT Page 5149 1 small electric grill Snapper lawn mower crystal chandelier (if other than dining room chandelier) 1 side-by-side refrigerator/freezer (if there are 2; intent is for wife to have if only 1 exists and for husband to have smaller of two if there are two) large (oak) bookcase (if other than the 2 listed as #13 of Schedule A) 16 ft. bass tracker flatware assorted glasses and mugs Pfalzgraf China — service for 8
B. TO MS. SILANO (MRS. GIMENEZ) RE: SCHEDULE A:
Item #:
1      32 cu. in. side-by-side refrigerator with ice and water dispenser 7      all pots and pans 9      H.B. stainless steel professional series drink mixer  10-11  Westinghouse washer machine and dryer 12     mahogany entertainment center with bar and crystal figureines kept on it 13     family room: sofa with pull-out bed, loveseat, Mission Oak end and coffee tables, pottery lamp, 2 solid oak 72" bookcases, 26-volume encyclopedia, video tapes, 1/2 of family albums and 1/2 of family video tapes, solid oak file cabinet, and numerous decorating objects in room 14     marble chess set 15     52" Magnavox t.v. 17     Yamaha grand piano 19     oak desk with bookcase 21     all Orrefors crystal glasses 22     all listed items in son's bedroom 23     all listed items in daughters' bedrooms 24     Kirby vac with all listed accessories 31     21 ft. extension ladder 33     6 ft. stepladder 41     20 ft. expandable tree limb and branch pruner 42     electric power washer 46     1 stapler 47     1 glue gun CT Page 5150 48     electric fan 49     6 hp. Evinrude outboard engine 50     boat anchor and anchor line 54     various garden rakes, shovels, hoses, etc. 58     outdoor speakers 59     rods and reels-other than Shakespeare 66     roller skates (other than spouse's) 67     ice skates (other than spouse's) 68     all skis (other than 1 Atomic and 1 Dyna Star) 69     1 wood and fabric beach chair 70     1 beach chair umbrella 71     electric sewing machine 72     Suzuki 450 GL motorcycle 73     Honda Quad 74     1 car bicycle rack 75     car ski racks 76     2 mink coats 77     1 carat diamond wedding ring 79     Christmas ornaments and heirlooms
RE: SCHEDULE B:
1 pentex camera and lens video camera walnut dining room table with leaf and 6 chairs walnut lighted china cabinet with base and china 55 gal. fish tank dining room chandelier Pfalzgraf china — service for 8 16 cu. foot freezer chest cherry corner desk cherry secretary's desk linens-all other than queen-sized blankets and sheets 1 large and 2 small oak dressers 2 lingerie chests floor standing oak tri-view mirror triple dresser with tri-view minor standing floor lamp (if other than #12 on Schedule A) 1 gas grill air conditioner lawn mower (if other than Snapper)  redwood patio furniture with cushions radial arm saw assorted tools (not otherwise designated for spouse) computer, scanner, peripherals and software (if different CT Page 5151 from #78 on Schedule A)
II Exchange of property to be made on Saturday, May 1, 1999. Items now with Mr. Gimenez to be available to Ms. Silano for her pick-up between 10:00 a.m. and 1:30 p. m. Items now with Ms. Silano to be available to Mr. Gimenez between 2:00 p. m. and 5:30 p. m.
    Each party shall make best efforts to isolate and prepare for pick-up those items designated for the other party —  in the same condition in which the item was when taken or left behind when the parties separated.
SHEEDY, J.
 Schedule A                    Contents Taken from Residence at 4 Sunrise Lane, New Milford, CT 06776
1. 32 cubic inch Side by Side Refrigerator with Ice and Water Dispenser 2. *Solid Oak Kitchen Table w/2 leafs 3   *6 — Oak Kitchen Table Chairs 4. Wrought Iron Bakers Rack 5. 2 — Wrought Iron Wall Racks 6. All kitchen hand and small appliances 7. All pots and pans 8. Hamilton Beach Stainless Steel Professional Series Bar Mixer 9. Hamilton Beach Stainless Steel Professional Series Drink Mixer 10. Westinghouse Gallery Washing Machine 11. Westinghouse Gallery Dryer 12. Living Room •  *Sofa •  *Love Seat •  *Iron/Glass End Table •  *Iron/Glass Coffee Table •  *Iron/Pottery Lamp •  *Large Freestanding Floor Lamp •  Oriental Rug •  Mahogany Entertainment Center with Bar •  Liquor •  Crystal Figurines •  Numerous decorating objects 13. Entire Contents of Family Room CT Page 5152 •  Sofa w/pull out bed •  Love Seat •  Mission Oak End Table •  Mission Oak Coffee Table •  Pottery Lamp • 2 Solid Oak 72in tall Book Cases • 26 volume Encyclopedia •  *30 volume Diplomate Cook Book Series •  Collection of Video Tapes •  Family Photo Albums •  Family Video Tapes •  Fireplace Tools •  Fireplace Fireproof Gloves •  Solid Oak File Cabinet •  Numerous Decorating Object 14. Marble Chess Set 15. *52 inch Magnavox TV 16. GE Video Tape Recorder 17. Yamaha Grand Piano 18. 9 (Series) Framed Drawing of Presidential Homes 19. Oak Desk w/Bookcase 20. Green Verde Shelf with Draws 21. 24 Orofos Crystal Glasses 22. Son's Bedroom •  Bed •  Oak Chest of Draws •  Oak Dresser •  Oak Mirror •  Oak 60 inch Book Case •  Pentium PC •  HP Color Printer 23. Daughters Bedrooms • 2 Beds •  Ash Triple Dresser w/Mirror •  Ash Chest of Draws •  Ash Desk w/Bookcase •  Pine Toy Box • 2 — Pentium PC's w/Printer 24. Kirby Vacuum Cleaner with all accessories (furniture and carpet shampoo adapter, floor waxer adapters, carrying case Extension hose and pipes, etc.) 25. *5hp Gas Powered Snowblower 26. *5hp Gas Powered Chipper Shredder 27. *18hp Tractor 28. *Gas Powered Grass Trimmer CT Page 5153 29. *Electric Hedge Trimmer 30. *32 Foot Extension Ladder 31. 21 Foot Extension Ladder 32. *20 Foot Multi-Positional Ladder 33. 6 Foot Stepladder 34. *Sears Best Worm Gear Circular Saw 35. *Sears Best Belt Sander 36. *Sears Router 37. *Sears Electric Planer 38. *Sears Finishing Sander 39. *5 Ton Come Along 40. *2.5hp Table Saw with Cast Iron Top 41. *20 Foot Expandable Tree Limb and Branch Pruner 42. *Electric Power Washer 43. *Gas Powered Leaf Blower 44. *10 Gallon Wet/Dry Shop Vac 45. *1 Gallon Wet/Dry Shop Vac 46. 2 — Electric Staplers *would like 1 stapler 47. 2 — Electric Glue Guns *would like 1 glue gun 48. Electric Fan 49. 6hp Evinrude Outboard Engine 50. Boat Anchor  Anchor Line 51. *Car Ramps 52. *Hydraulic Floor Jack 53  *electric Car Polisher 54. Various Garden Rakes, Shovels, Etc. 55  Darkroom Accessories including Enlarger 56. Chimney Brush with extensions 57. Patio Furniture •  Wrought Iron Patio Table • 4 — Wrought Iron Table Chairs • 2 — Wrought Iron Stationary Rocking Chairs • 2 — Wrought Iron Rocking Chairs • 2 person Wrought Iron Glider • 2 Umbrella Stands • 2 Wood Patio Umbrellas 58. Outdoor Speakers 59. *Fishing Rods and Reels 60. *Men's Mountain Bike w/accessories 61. *Cross Country Skis w/boots 62. *Ruger 7.62mm Bolt Action rifle 63. *Ithaca Pump Action 12 gauge Shotgun 64. *Marlin Single Shot 22 Magnum Rifle 65. 5 — Ski Airline Travel Bags — *Would like 1 Bag 66. *My RollerBlades CT Page 5154 67. *My Ice Skates 68. Assorted Ski Equipment (skis, poles, bags, etc.) *would like my Skis 69. 2 — Wood and Fabric Beach Chairs *would like 1 chair 70. 2 — Beach Chair Umbrellas *would like 1 umbrella 71. Electric Sewing Machine 72. Suzuki 450GL Motorcycle 73. Honda Quad 74. 2 — Car Bicycle Racks 75. Car Ski Racks 76. 2 Mink Coats 77. 1 carat diamond wedding ring 78. *3Com Office Connect Hub 8TPO (New) 79. Christmas Ornaments and Heirlooms
 Schedule B
Cordless electric Drill Compact Disks Assorted Craftsman tools Stereo System 21" Color TV. Computer, scanner pirefirals and software Computer Desk and chair Video Camera 2 35mm cameras pentax and lenses vacuum cleaner digital camera Dining room table w/1 leaf walnut 6 chairs computer desk oriental rug large walnut lighted china cabinet w/base w/china leather chair and ottoman large fish tank w/base 55 gal Dining room chandelier kitchen chandelier Large book case oak Pfalzgraf china — 16 service Linens — towels, blankets, sheets Queen sized platform bed w/mattress and boxspring Lighted bridge 2 lingerie chests Triple dresser w/tri view mirror Floor standing oak tri view mirror CT Page 5155 4 sm. oak dressers 2 lg. oak dressers standing Floor lamp Air conditioner 1 gas grill 1 sm. electric grill Redwood patio furniture w/cushions Radial arm saw Gas powereal trimmer Snapper lawn mower Crystal chandelier Lawn mower Flatware Pots and Pans Assorted glasses and mugs freezer 16 cuft. chest Microwave/convection 25 cuft side by side refrigerator/freezer 16 ft Bass tracker 750cc Suzuki savage Assorted gardening tools including shovels, rakes, hoses. Rack system in garage Corner desk cherry Cherry secretary desk Speakers Assorted tools